F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                      December 23, 2005
                                TENTH CIRCUIT
                                                                          Clerk of Court

 STANLEY E. JOHNSON,

               Petitioner-Appellant,                    No. 05-3256
          v.                                         District of Kansas
 JAMES W. HARRISON,                             (D.C. No. 04-CV-3264-RDR)

               Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and McCONNELL, Circuit Judges.


      Stanley Johnson was convicted in 1982 by general court-martial of rape,

forcible sodomy, robbery, and attempted murder. The military appellate courts

affirmed his sentence. On August 23, 2004, Mr. Johnson filed a pro se petition

for a writ of habeas corpus, claiming that he was incompetent when he committed


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
the crime and that there was insufficient evidence to support his robbery

conviction. The district court denied Mr. Johnson’s petition, finding that the

military courts already gave full and fair consideration to the issues presented in

Mr. Johnson’s petition for habeas corpus. We exercise jurisdiction under 28

U.S.C. § 1291, and affirm.

      Federal courts have jurisdiction over habeas corpus petitions brought by

individuals convicted by court-martial under 28 U.S.C. § 2241. See Burns v.

Wilson, 346 U.S. 137, 139 (1953). Our review, however, is limited. Where the

military courts gave “full and fair consideration” to the claims presented in a

habeas corpus petition, we will not grant habeas relief “‘simply to re-evaluate the

evidence.’” Lips v. Commandant, U.S. Disciplinary Barracks, 997 F.2d 808, 811

(10th Cir. 1993) (quoting Burns, 346 U.S. at 142). “When an issue is briefed and

argued before a military board of review, we have held that the military tribunal

has given the claim fair consideration, even though its opinion summarily

disposed of the issue with the mere statement that it did not consider the issue

meritorious or requiring discussion.” Watson v. McCotter, 782 F.2d 143, 145

(10th Cir. 1986).

      We agree with the district court that the military board of review gave full

and fair consideration to the issues presented in Mr. Johnson’s habeas corpus

petition. Mr. Johnson raised two issues before the United States Army Court of


                                         -2-
Military Review: that he was incompetent at the time of the crime and that there

was insufficient evidence to sustain his robbery conviction. With respect to Mr.

Johnson’s claim that he was incompetent, the Court of Military Review held:

      We have carefully considered all of the competent evidence of record
      in this case and, as appropriate, have taken into account evidentiary
      factors such as professional qualifications, training, education,
      opportunity to observe and report, temporal considerations, and
      similar matters affecting the weight of the evidence. We conclude
      that, whereas [Mr. Johnson] may have been suffering from a mental
      disease or defect and may have had a partial mental impairment on
      the date of the alleged offenses, such impairment was insufficient to
      absolve him of criminal responsibility for his conduct and actions
      vis-a-vis the victim or to negate the specific intent elements of the
      robbery and attempt to murder charges.

A.C.M.R. Mem. Op. 2. The Army Court of Military Review thus fully and fairly

considered whether Mr. Johnson was competent when he committed the crime.

The Army Court of Military Review also considered and summarily rejected Mr.

Johnson’s claim that there was insufficient evidence to support his robbery

conviction. Accordingly, we will not grant a writ of habeas corpus. For the

foregoing reasons, the judgment of the United States District Court for the

District of Kansas is AFFIRMED.

                                              Entered for the Court,

                                              Michael W. McConnell
                                              Circuit Judge




                                        -3-